DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2021 has been entered.

Status of Claims
Currently, claims 197, 207, 208, and 211-214 are pending in the instant application.  All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is Non-FINAL. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  
Claim Rejections - 35 USC § 103
Claims 197, 207, 208, and 211-214 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smit (Smit et al; US2012/0108453) in view of Heidenreich (Heidenreich et al; European Urology, vol 59, pages 61-71, cited in the Non final rejection dated 12/13/18).
Claim interpretation:  the claims require obtaining an expression level of a plurality of target sequences comprising SEQ ID NOS 7, 78, 134, 138, and 172 and administering treatment “when the expression levels of the target sequences comprising SEQ ID NOS 7, 78, 134, 138, and 172 indicate prostate cancer is metastatic”.  As previously noted, probes for detecting the expression levels of these sequences were available in the Affymetrix GeneChip Human Exon 1.0 ST array.  Although the claims recite detecting that the sample comprises a metastatic prostate cancer expression profile utilizing the level of the plurality of target sequences, the wherein clause set forth in claim 197 appears to merely recite a property of the expression levels rather than an active step of detecting a particular expression level.  
With regard to claims 197, 211-214, Smit teaches using the Affymetrix GeneChip Human Exon 1.0 ST array to determine expression level differences for the target sequences of the array probes (comprises SEQ ID NOS 7, 78, 134, 138, and 172) in tissue samples (tumor samples) from different grades of prostate cancer and prostate cancer metastasis (see Example 3).  Smit teaches determining that the sample comprises a metastatic prostate cancer profile utilizing the expression level of the plurality of target sequences (the target sequences represented by the probes on the array, which includes those specific SEQ ID NOS set forth in the claims) on the array.  Smit teaches the sample was fixed (all tissue samples were snap frozen and cryostat . 
Response to Arguments
The response traverses the rejection and asserts that the claims have been amended to recite “wherein increased expression levels of the target sequences compared to a control indicate that the prostate cancer is metastatic” which is not taught by Smit and Heindenreich.  This argument has been thoroughly reviewed but was not found persuasive because the “wherein” clause merely recites a property of expression levels, it does not recite an active step of detecting increased expression of the recited SEQ ID NOS.  The rejection is therefore maintained.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 197, 207, 208, and 211-214 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.
The claims have been amended to recite “wherein increased expression levels of the target sequences compared to a control indicate that the prostate cancer is metastatic”.  The specification has been thoroughly reviewed. However, other than a general recitation that sequences from table 1 may be increased or decreased compared to control samples (see para 0322, for example), the specification does not appear to provide support for the increased expression of sequences comprising SEQ ID NOS 7, 18, 134, 138, and 172 in prostate cancer as compared to control samples.  While the examples discuss use of the SEQ ID NOS in discovery and validation datasets, neither the examples nor table 1 teach whether the particular sequences comprising the recited SEQ ID NOS was increased or decreased in comparison to control samples.  Accordingly, the amendments appear to have added new matter into the claimed invention. To overcome this rejection, it is suggested that applicant provides detailed explanation of where and how the specification provides implicit support for the amendments as explicit support could not be found.  


Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634